Citation Nr: 0739253	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  97-24 525	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1964 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1996 rating action that denied service connection 
for PTSD.

By decision of July 2003, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In November 2007 written argument, the veteran's 
representative raised the issue of clear and unmistakable 
error in a June 1999 rating action that denied a compensable 
rating for bilateral hearing loss.  That issue has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  



Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that a claimed inservice stressor actually occurred, and (3) 
a link, established by medical evidence, between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

In October 2002, the veteran failed to report for a VA 
psychiatric examination scheduled in connection with his 
claim for service connection for PTSD.  The veteran contends 
that he missed this examination due to the symptoms of his 
PTSD, and requests that the examination be rescheduled now 
that his symptoms have been alleviated by VA psychotherapy.  
In its July 2003 Remand, the Board stipulated that the 
veteran had established a verified stressor during his 
military service in Vietnam as a field team leader performing 
intelligence collection requirements in battlefield 
situations that exposed him to traumatizing events, 
specifically, the deaths of 2 soldiers in June 1968 as a 
result of the explosion of captured enemy ammunition.  The 
veteran was appointed to investigate the military line of 
duty deaths, which involved conducting interviews, having 
autopsies performed, and analyzing fragments.  Under the 
circumstances, and in view of the veteran's willingness to 
cooperate, the Board finds that the veteran should be given 
another opportunity to report for a VA examination to resolve 
the claim on appeal.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

Prior to the examination, the RO should obtain copies of all 
records of psychiatric treatment and evaluation of the 
veteran at the Mount Vernon, Missouri G. Taylor Community 
Based VA Outpatient Clinic up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The RO should also send the veteran another letter addressing 
the VCAA notice and duty to assist provisions, including 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi,        16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as appropriate.  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.
 
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain copies of all 
records of psychiatric treatment and 
evaluation of the veteran at the Mount 
Vernon, Missouri G. Taylor Community 
Based VA Outpatient Clinic up to the 
present time.      In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.    All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should send the veteran and 
his representative a letter that requests 
him to provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the nature, 
diagnosis, and etiology of any acquired 
psychiatric disorder, to include PTSD.  
The veteran's entire claims folder must 
be provided to the physician designated 
to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only the specifically verified inservice 
stressful experience may be considered 
for the purpose of determining whether 
the veteran has experienced an inservice 
stressor sufficient to have resulted in 
PTSD. That verified stressor is the 
veteran's investigation of the military 
line of duty deaths of 2 soldiers as a 
result of a June 1968 ammunition 
explosion, which involved conducting 
interviews, having autopsies performed, 
and analyzing fragments. 

If a diagnosis of PTSD is deemed 
appropriate, the physician must identify 
the specific stressor underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor.  
 
The doctor should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

